         Case 4:13-md-02420-YGR Document 2543 Filed 10/10/19 Page 1 of 1



 1

 2
                                     UNITED STATES DISTRICT COURT
 3
                               NORTHERN DISTRICT OF CALIFORNIA
 4

 5
     IN RE: LITHIUM ION BATTERIES                          Case No. 4:13-md-02420-YGR (DMR)
 6   ANTITRUST LITIGATION
     ______________________________________                ORDER DIRECTING PARTIES TO FILE JOINT
 7   --------------------------------------------          STATUS STATEMENT REGARDING FURTHER
                                                           PROCEEDINGS UPON REMAND
 8   This Order relates to the
     Indirect Purchaser Plaintiffs
 9

10

11
            On September 16, 2019, the Ninth Circuit Court of Appeal issued its decisions vacating
12
     this Court’s order certifying a nationwide settlement class and approving settlement agreements
13
     between Indirect Purchaser Plaintiffs (“IPPs”) and defendants LG Chem, Limited; LG Chem
14
     America, Incorporated; Hitachi Maxell, Limited; Maxell Corporation of America; and NEC
15
     Corporation, vacating the order granting attorneys’ fees, and remanding for further proceedings.
16
            Mandate on those decisions having been issued on October 8, 2019, the Court ORDERS that
17
     the parties to submit, no later than October 25, 2019, a joint statement with proposals for further
18
     proceedings and the need, if any, for a case management conference, including possible dates.
19
            IT IS SO ORDERED.
20

21
     Dated: October 10, 2019
22                                                          YVONNE GONZALEZ ROGERS
                                                           UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
